Citation Nr: 1610214	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a headache disorder, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a left ear disorder, to include hearing loss, claimed as deaf left ear with shooting pains.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had service from June 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a September 2008 rating decision, the RO denied, in pertinent part, claims of entitlement to service connection for a headache disorder and a left ear disorder.  Following the receipt of additional evidence, the RO issued another rating decision in October 2009, which included those issues, as well as additional issues.  See 38 C.F.R. § 3.156(b) (2015).  Thereafter, the Veteran appealed the October 2009 rating decision.

This case was previously before the Board in February 2013.  At such time, the Board remanded the Veteran's claims for additional development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the February 2013 Board remand, the Veteran contends that he developed headaches in service, as a result of a gunshot wound to his upper right arm that he sustained in service, see February 2010 statement, or as a result of his service-connected degenerative disc disease of the cervical spine.  See June 2011 Private Medical Record by Dr. R.O. Abiog.  He has also previously reported that it developed following an operation to the cervical spine.  See November 1997 VA Form 9.

Additionally, with regard to the claim for service connection for a left ear disorder, to include hearing loss, the Veteran contends that he developed left ear hearing loss in service and has had pain in his left ear since his gunshot wound to the upper right arm.  See February 2012 Statement.

Given that the record did not contain a sufficient amount of information to adjudicate such claims, the Board found that VA examinations were necessary in order to ascertain the nature and etiology of the Veteran's alleged headache disorder and left ear disorder.  The medical professional selected to examine the Veteran's headaches was asked to provide an opinion as to whether the Veteran's suffered from a disorder characterized by headaches that was proximately due to, or the result of, his military service.  Alternatively, the examiner was asked to opine whether the Veteran's disorder characterized by headaches was caused or aggravated by his service-connected cervical spine disability or his service-connected gunshot wound to the right arm.  The medical professional selected to examine the Veteran's left ear disorder was asked to address whether the Veteran currently suffered from a left ear disorder, and whether that disorder was related to the Veteran's military service, including his in-service noise exposure and gunshot wound to the right arm.  The examiner was instructed to provide a complete rationale for any opinion offered.  Finally, the Board noted that if the Veteran failed to appear or was unable to appear for either VA examination, the AOJ should obtain a medical opinion based on the evidence of record.

In response to the Board's February 2013 remand, the AOJ created a request for the desired examinations on October 9, 2013.  That same day, the AOJ sent a letter to the Veteran indicating that the Manila Outpatient Clinic was requested to perform a disability evaluation in connection with his claims, and that the facility would be contacting him if an examination was necessary.  The next day, October 10, 2013, the VA examination request was cancelled with a notation that the Veteran refused to undergo an examination at that facility.  Thereafter, a February 2014 VA medical opinion was obtained.

The Board finds that there has not been substantial compliance with the February 2013 remand directives.  Initially, the Board notes that it is unclear as to why VA examinations were not performed.  Despite the notation that the Veteran was unwilling to undergo VA examinations at the Manila facility, there is no communication or statement from the Veteran himself, or his proxy, in the record reflecting such sentiment.  There is a letter from the Veteran's son, dated in October 2013, indicating that the Veteran had been hospitalized twice over the past month; however, this letter does not indicate that the Veteran is unable to attend a VA examination.

Furthermore, even assuming that the Veteran had, in fact, refused the examination, the Board finds that February 2014 VA medical opinions are inadequate to fairly adjudicate the Veteran's claims.  With regard to the Veteran's headaches, the examiner opined that, due to the lack of data pertaining to the occurrence of headaches, it was unclear whether the Veteran had a current disorder characterized by headaches.  With regard to the Veteran's hearing loss, the examiner determined that there was no evidence of a left ear disorder.  As a result, the examiner did not provide an etiological opinion with regard to either disorder.

With regard to the VA medical opinion addressing the Veteran's headaches, although the examiner opined that the Veteran did not have a disorder characterized by headaches, the examiner failed to address the Veteran's lay statements describing severe headaches.  In this regard, the Board notes that the Veteran is competent to report his symptoms of severe headaches.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the February 2014 VA medical opinion is inadequate as it pertains to the Veteran's alleged headache disorder.

With regard to the Veteran's alleged left ear disorder, although the examiner concluded that the Veteran did not have a left ear disorder, the examiner failed to address the May 2007 VA examination in which the examiner noted that the Veteran had hearing loss, or a March 2011 VA treatment record listing "hearing loss" as one of the Veteran's active problems.  In this regard, VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Furthermore, similar to headaches, the Veteran is competent to report his symptoms related to ear pain and hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Because of the above-noted deficiencies in the February 2014 VA medical opinions, as well as the uncertainty as to whether Veteran was given the opportunity to attend examinations, the Board finds that a remand is necessary to obtain VA examinations with adequate opinions addressing the etiology of the Veteran's alleged disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the nature and etiology of any headache disorder.  The AOJ must associate any notice of examination sent to the Veteran, as well as any response from the Veteran, with the record.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing should be accomplished.

The Board notes that if the Veteran fails to appear or is unable to appear for his VA examination, the VA examiner should provide a medical opinion based on a complete review of the evidence of record.

Based on examination findings (if available) and a review of the record, to include the Veteran's service treatment records, any VA treatment records or private medical records, various VA examination reports, and lay statements, the VA examiner should determine:

a)  Does the Veteran currently have a disorder characterized by headaches?  If so, please clarify his diagnosed disorder(s).  If the Veteran cannot be examined in person, the examiner should assume that the Veteran has a current headache disorder for the purposes of providing the requested etiological opinion.

b)  Is it at least as likely as not (50% probability or greater) that the any currently-diagnosed headache disorder(s) is related to his military service, including his in-service gunshot wound to the right arm?  

c)  Is it at least as likely as not (50% probability or greater) that any currently-diagnosed headache disorder(s) has been caused or aggravated by the Veteran's service-connected cervical spine disability?

d)  Is it at least as likely as not (50% probability or greater) that any currently-diagnosed headache disorder(s) has been caused or aggravated by the Veteran's service-connected gunshot wound to the right arm?

A complete explanation must be given for all opinions and conclusions expressed.

2.  After associating any records obtained as a result of the above actions, afford the Veteran a VA examination to determine the nature and etiology of any left ear disorder, including hearing loss.  The AOJ must associate any notice of examination sent to the Veteran, as well as any response from the Veteran, with the record.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing should be accomplished.

The Board notes that if the Veteran fails to appear or is unable to appear for his VA examination, the VA examiner should provide a medical opinion based on a complete review of the evidence of record.

Based on examination findings (if available) and a review of the record, to include the Veteran's service treatment records, any VA treatment records or private medical records, various VA examination reports, and lay statements, the VA examiner should determine:

a)  Does the Veteran currently have a left ear disorder?  If so, please clarify his diagnosed disorder(s).  The examiner should specifically indicate whether the Veteran has left ear hearing loss.  If the Veteran cannot be examined in person, the examiner should assume that the Veteran has a current diagnosis of left ear hearing loss for the purposes of providing the requested etiology opinion.

b)  Is it at least as likely as not (50% probability or greater) that the any currently-diagnosed left ear disorder(s) was caused by the Veteran's service, including his in-service noise exposure or his gunshot wound to the right arm?  

A complete explanation must be given for all opinions and conclusions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




